Appellant was convicted of aggravated assault, his punishment being assessed at a fine of $300.
The charging part of the indictment is as follows: "That Rufus Wilson, who was then and there an adult male on or about the 4th day of August, One Thousand, Nine Hundred and Twelve, and anterior to the presentment of this indictment, in the County of Denton and State of Texas, did then and there unlawfully commit an aggravated assault in and upon the person of one Lottie McCormick, the said Lottie McCormick then and there being a female, against the peace and dignity of the State."
The indictment is attacked because it does not allege that appellant was an adult male on the 4th of August prior to the return of the indictment, or set out any other ground of aggravated assault. We do not believe there is any merit in this contention. The indictment as copied above alleges that appellant was then and there an adult male on or about the 4th day of August, 1912, and anterior to the presentment of this indictment, and did then and there unlawfully commit an aggravated assault, etc. We are of opinion there is no such merit in the motion to quash to entitle it to be sustained. The statement of facts can not be considered, being filed twenty-two days after adjournment of court. This being a County Court case, the statement of facts must be filed within twenty days in order to be considered. Without the statement of facts the other matters can not be intelligently revised.
The judgment is affirmed.
Affirmed. *Page 549